Orders severally appealed from modified by increasing the “ Value of Real Estate with improvements thereon ” from $660,000 to $700,000, and as so modified affirmed, with costs to respondent. In our opinion, the learned Special Term was not authorized to reduce the assessments in question below the amount claimed by the relator before the commissioner of taxes to be a proper valuation, namely, $700,000. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Hagarty and Scudder, JJ., concur; Carswell, J., dissents and votes to reverse the orders and confirm the assessments. Settle order on notice.